Citation Nr: 1526898	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-34 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability secondary to a service-connected right shoulder disability.

2.  Entitlement to service connection for a dental disability, to include a cracked tooth and periodontal disease, for compensation purposes.

3.  Entitlement to total disability based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007.  He is a Persian Gulf veteran who earned the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for a left shoulder disability and a dental condition, and denied entitlement to TDIU.

The dental claim has been recharacterized as noted on the title page to better reflect the Veteran's contentions.

The Board notes that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  In his June 2009 notice of disagreement (NOD), the Veteran indicated that he wanted dental care from the VA.  As such, the claim for VA outpatient dental treatment is referred to the Veteran's local VA Medical Center (VAMC) for adjudication.  
  
The issues of entitlement to service connection for a left shoulder disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a dental disability for which service connection can be granted.





CONCLUSION OF LAW

The criteria for service connection for a dental disability, to include a cracked tooth and periodontal disease, have not been met.  38 U.S.C.A. §§ 1110, 1712, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.150 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

By way of a January 2009 pre-adjudication letter, VA notified the Veteran of the information and evidence need to substantiate his service connection claim.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Most recently, the RO readjudicated the claim in a November 2013 statement of the case (SOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the Board finds that VA satisfied its duty to notify.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  The evidence of record includes service treatment records, VA treatment records, and lay statements.  As explained in more detail below, a VA examination is not warranted because there is no indication that the Veteran has any compensable dental conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II.  Analysis 

The Veteran contends that he has a dental condition that is related to service.  He maintains that he broke at least one tooth during service and was diagnosed with periodontal disease.  See June 2009 Notice of Disagreement (NOD); December 2013 VA Form 9.  He also claims that he now has broken teeth on the other side of his mouth, which he attributes to chewing on that side as a result of the cracked tooth during service.

Service treatment records show that upon enlistment in August 2003, the Veteran had gingivitis and decay/fillings in teeth #30 and #31.  It was noted that teeth #30 and #31 needed urgent dental treatment.  The Veteran underwent a partial root canal on tooth #31 in September 2003 after it was found to be necrotic, and a partial root canal on tooth #30 in June 2004 after it was found to have irreversible pulpitis.  In April 2005, the Veteran cracked/chipped a crown on tooth #30 while he was eating.  A November 2005 treatment record contains an assessment of "significant breakdown (traumatic and caries) #30, 31."  In December 2005, it was noted that the restorations on tooth #30 needed to be replaced due to subgingival amalgam on tooth #30.  Tooth #30 was extracted in January 2006 after it was found to be non-restorable.  In May 2006, the Veteran had a crown put on tooth #31.  It was noted that a "piece of #30 [was] left."

Effective February 29, 2012, VA amended its regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  The amendments essentially clarify existing regulatory provisions and reflect the respective responsibility of the Veterans Health Administration and the Veterans Benefits Administration in making determinations that concern eligibility for dental treatment.  See 77 Fed. Reg. 4469-4471 (Jan. 30, 2012).  No substantive changes were made in the regulations concerning service connection for dental conditions for compensation purposes. 

VA compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2014) (delineating the dental disabilities for which compensation is warranted).  VA compensation is available for loss of teeth only if the lost masticatory surface cannot be restored by suitable prosthesis, and if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2014) (Note).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation.  38 C.F.R. § 3.381(b) (2014). 

No evidence of record suggests that the Veteran suffered any sort of dental trauma in service.  Significantly, the Veteran has not claimed that the crack to tooth #30 was the result of some sort of trauma.  Based on the statements of record, it appears that the crack occurred during routine functioning, i.e., while the Veteran was eating.  The Board concludes that the Veteran did not experience dental trauma during service.  According, the claim for current broken teeth on a secondary basis is moot.  Moreover, tooth #31 with a crown on it does not constitute a compensable disability under 38 C.F.R. § 4.150, as it does not constitute loss of all teeth where the lost masticatory surface cannot be replaced by a suitable prosthesis.  

Periodontal disease is any of a group of pathological conditions that affect the surrounding and supporting tissues of the teeth.  See Simington v. West, 11 Vet. App. 41, 42 (1998).  Gingivitis is a form of periodontal disease.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 768 (30th ed. 2003).  The portion of the bone in either the maxilla or the mandible which surrounds and supports the teeth is known as the "alveolar process."  See DORLAND'S, at 1508.  This condition is not subject to service connection, for compensation purposes.  

As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a cracked tooth and periodontal disease must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a dental condition, to include a cracked tooth and periodontal disease, is denied.

REMAND

With respect to both claims, there are outstanding records that need to be obtained.  The Veteran has indicated that he has received post-service private medical treatment for his left shoulder.  See July 2013 VA Form 21-4142 and August 2013 VA Form 21-4138.  The AOJ should contact the Veteran and request that he provide any necessary authorization(s) for the release of these records.

The claims file indicates that the Veteran's claim for disability benefits was denied by the Social Security Administration (SSA).  See September 2013 E-Mail.  Those records are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

With respect to the left shoulder, the record contains conflicting opinions as to whether the Veteran's currently diagnosed left shoulder disability is related to his service-connected right shoulder disability.  In a November 2009 addendum, the December 2008 VA examiner opined that "it is less likely as not" that the Veteran's current left shoulder condition was secondary to his service-connected right shoulder.  His rationale was based on "no reasonable medical connection" between the two shoulder disabilities.  However, a September 2007 VA joints examination and a May 2008 VA treatment record indicate that the Veteran was compensating for his service-connected right shoulder disability by using his left arm.  

A November 2013 correspondence from the Veteran's VA primary care provider notes that the Veteran suffers from bilateral chronic shoulder pain and limited range of motion, with "difficulties in the left shoulder likely the result of overcompensating for his right shoulder ailments."  He noted that imaging studies of the left shoulder showed a deformity in the lateral portion of the left clavicle,
"possibly related to prior injury."  

The Board finds both opinions are inadequate to form the basis of a grant of entitlement to service connection.  In addition, the precise nature of the Veteran's left shoulder disability is unclear.  The imaging studies referenced by the November 2013 VA physician are not in the claims file.  Accordingly, the Veteran's appeal presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, on remand another VA examination must be scheduled in order determine whether any currently diagnosed left shoulder disability is secondary to his service-connected right shoulder disability.

With respect to TDIU, the Veteran contends that he cannot work because of his left shoulder disability and his service-connected right shoulder, back, and PTSD disabilities.  The outcome of the Veteran's service connection claim could impact his claim for entitlement to TDIU.  November 2013 opinions from both a VA and a private provider indicate that the Veteran is unemployable due to back and bilateral shoulder pain.  As such, the claims are inextricably intertwined and a Board decision on the TDIU issue at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim must be held in abeyance pending the adjudication of the Veteran's claim for service connection for a left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information form, procure records from Dr. John Doweiko at Beth Israel in Boston, Massachusetts, and Jason Eek in Worcester, Massachusetts.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file and the Veteran should be notified.

2. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

3. After steps 1-2 have been completed, schedule a VA examination with an appropriate medical professional.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  

The examiner should identify all disabilities associated with the left shoulder.

The examiner should provide an opinion as to whether any currently diagnosed left shoulder disability is at least as likely as not, i.e., a 50 percent probability or greater, caused or aggravated by the service-connected right shoulder disability.  The examiner should address the November 2013 VA physician's opinion that the Veteran's left shoulder condition is "possibly related to prior injury."  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


